Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 1 of 257 PageID 2696




                                                                  P-APP001705
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 2 of 257 PageID 2697




                                                                  P-APP001706
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 3 of 257 PageID 2698




                                                                  P-APP001707
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 4 of 257 PageID 2699




                                                                  P-APP001708
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 5 of 257 PageID 2700




                                                                  P-APP001709
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 6 of 257 PageID 2701




                                                                  P-APP001710
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 7 of 257 PageID 2702




                                                                  P-APP001711
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 8 of 257 PageID 2703




                                                                  P-APP001712
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 9 of 257 PageID 2704




                                                                  P-APP001713
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 10 of 257 PageID 2705




                                                                   P-APP001714
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 11 of 257 PageID 2706




                                                                   P-APP001715
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 12 of 257 PageID 2707




                                                                   P-APP001716
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 13 of 257 PageID 2708




                                                                   P-APP001717
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 14 of 257 PageID 2709




                                                                   P-APP001718
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 15 of 257 PageID 2710




                                                                   P-APP001719
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 16 of 257 PageID 2711




                                                                   P-APP001720
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 17 of 257 PageID 2712




                                                                   P-APP001721
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 18 of 257 PageID 2713




                                                                   P-APP001722
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 19 of 257 PageID 2714




                                                                   P-APP001723
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 20 of 257 PageID 2715




                                                                   P-APP001724
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 21 of 257 PageID 2716




                                                                   P-APP001725
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 22 of 257 PageID 2717




                                                                   P-APP001726
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 23 of 257 PageID 2718




                                                                   P-APP001727
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 24 of 257 PageID 2719




                                                                   P-APP001728
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 25 of 257 PageID 2720




                                                                   P-APP001729
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 26 of 257 PageID 2721




                                                                   P-APP001730
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 27 of 257 PageID 2722




                                                                   P-APP001731
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 28 of 257 PageID 2723




                                                                   P-APP001732
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 29 of 257 PageID 2724




                                                                   P-APP001733
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 30 of 257 PageID 2725




                                                                   P-APP001734
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 31 of 257 PageID 2726




                                                                   P-APP001735
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 32 of 257 PageID 2727




                                                                   P-APP001736
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 33 of 257 PageID 2728




                                                                   P-APP001737
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 34 of 257 PageID 2729




                                                                   P-APP001738
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 35 of 257 PageID 2730




                                                                   P-APP001739
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 36 of 257 PageID 2731




                                                                   P-APP001740
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 37 of 257 PageID 2732




                                                                   P-APP001741
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 38 of 257 PageID 2733




                                                                   P-APP001742
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 39 of 257 PageID 2734




                                                                   P-APP001743
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 40 of 257 PageID 2735




                                                                   P-APP001744
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 41 of 257 PageID 2736




                                                                   P-APP001745
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 42 of 257 PageID 2737




                                                                   P-APP001746
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 43 of 257 PageID 2738




                                                                   P-APP001747
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 44 of 257 PageID 2739




                                                                   P-APP001748
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 45 of 257 PageID 2740




                                                                   P-APP001749
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 46 of 257 PageID 2741




                                                                   P-APP001750
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 47 of 257 PageID 2742




                                                                   P-APP001751
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 48 of 257 PageID 2743




                                                                   P-APP001752
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 49 of 257 PageID 2744




                                                                   P-APP001753
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 50 of 257 PageID 2745




                                                                   P-APP001754
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 51 of 257 PageID 2746




                                                                   P-APP001755
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 52 of 257 PageID 2747




                                                                   P-APP001756
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 53 of 257 PageID 2748




                                                                   P-APP001757
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 54 of 257 PageID 2749




                                                                   P-APP001758
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 55 of 257 PageID 2750




                                                                   P-APP001759
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 56 of 257 PageID 2751




                                                                   P-APP001760
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 57 of 257 PageID 2752




                                                                   P-APP001761
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 58 of 257 PageID 2753




                                                                   P-APP001762
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 59 of 257 PageID 2754




                                                                   P-APP001763
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 60 of 257 PageID 2755




                                                                   P-APP001764
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 61 of 257 PageID 2756




                                                                   P-APP001765
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 62 of 257 PageID 2757




                                                                   P-APP001766
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 63 of 257 PageID 2758




                                                                   P-APP001767
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 64 of 257 PageID 2759




                                                                   P-APP001768
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 65 of 257 PageID 2760




                                                                   P-APP001769
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 66 of 257 PageID 2761




                                                                   P-APP001770
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 67 of 257 PageID 2762




                                                                   P-APP001771
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 68 of 257 PageID 2763




                                                                   P-APP001772
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 69 of 257 PageID 2764




                                                                   P-APP001773
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 70 of 257 PageID 2765




                                                                   P-APP001774
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 71 of 257 PageID 2766




                                                                   P-APP001775
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 72 of 257 PageID 2767




                                                                   P-APP001776
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 73 of 257 PageID 2768




                                                                   P-APP001777
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 74 of 257 PageID 2769




                                                                   P-APP001778
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 75 of 257 PageID 2770




                                                                   P-APP001779
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 76 of 257 PageID 2771




                                                                   P-APP001780
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 77 of 257 PageID 2772




                                                                   P-APP001781
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 78 of 257 PageID 2773




                                                                   P-APP001782
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 79 of 257 PageID 2774




                                                                   P-APP001783
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 80 of 257 PageID 2775




                                                                   P-APP001784
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 81 of 257 PageID 2776




                                                                   P-APP001785
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 82 of 257 PageID 2777




                                                                   P-APP001786
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 83 of 257 PageID 2778




                                                                   P-APP001787
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 84 of 257 PageID 2779




                                                                   P-APP001788
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 85 of 257 PageID 2780




                                                                   P-APP001789
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 86 of 257 PageID 2781




                                                                   P-APP001790
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 87 of 257 PageID 2782




                                                                   P-APP001791
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 88 of 257 PageID 2783




                                                                   P-APP001792
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 89 of 257 PageID 2784




                                                                   P-APP001793
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 90 of 257 PageID 2785




                                                                   P-APP001794
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 91 of 257 PageID 2786




                                                                   P-APP001795
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 92 of 257 PageID 2787




                                                                   P-APP001796
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 93 of 257 PageID 2788




                                                                   P-APP001797
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 94 of 257 PageID 2789




                                                                   P-APP001798
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 95 of 257 PageID 2790




                                                                   P-APP001799
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 96 of 257 PageID 2791




                                                                   P-APP001800
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 97 of 257 PageID 2792




                                                                   P-APP001801
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 98 of 257 PageID 2793




                                                                   P-APP001802
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 99 of 257 PageID 2794




                                                                   P-APP001803
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 100 of 257 PageID 2795




                                                                   P-APP001804
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 101 of 257 PageID 2796




                                                                   P-APP001805
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 102 of 257 PageID 2797




                                                                   P-APP001806
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 103 of 257 PageID 2798




                                                                   P-APP001807
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 104 of 257 PageID 2799




                                                                   P-APP001808
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 105 of 257 PageID 2800




                                                                   P-APP001809
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 106 of 257 PageID 2801




                                                                   P-APP001810
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 107 of 257 PageID 2802




                                                                   P-APP001811
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 108 of 257 PageID 2803




                                                                   P-APP001812
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 109 of 257 PageID 2804




                                                                   P-APP001813
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 110 of 257 PageID 2805




                                                                   P-APP001814
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 111 of 257 PageID 2806




                                                                   P-APP001815
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 112 of 257 PageID 2807




                                                                   P-APP001816
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 113 of 257 PageID 2808




                                                                   P-APP001817
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 114 of 257 PageID 2809




                                                                   P-APP001818
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 115 of 257 PageID 2810




                                                                   P-APP001819
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 116 of 257 PageID 2811




                                                                   P-APP001820
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 117 of 257 PageID 2812




                                                                   P-APP001821
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 118 of 257 PageID 2813




                                                                   P-APP001822
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 119 of 257 PageID 2814




                                                                   P-APP001823
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 120 of 257 PageID 2815




                                                                   P-APP001824
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 121 of 257 PageID 2816




                                                                   P-APP001825
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 122 of 257 PageID 2817




                                                                   P-APP001826
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 123 of 257 PageID 2818




                                                                   P-APP001827
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 124 of 257 PageID 2819




                                                                   P-APP001828
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 125 of 257 PageID 2820




                                                                   P-APP001829
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 126 of 257 PageID 2821




                                                                   P-APP001830
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 127 of 257 PageID 2822




                                                                   P-APP001831
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 128 of 257 PageID 2823




                                                                   P-APP001832
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 129 of 257 PageID 2824




                                                                   P-APP001833
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 130 of 257 PageID 2825




                                                                   P-APP001834
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 131 of 257 PageID 2826




                                                                   P-APP001835
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 132 of 257 PageID 2827




                                                                   P-APP001836
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 133 of 257 PageID 2828




                                                                   P-APP001837
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 134 of 257 PageID 2829




                                                                   P-APP001838
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 135 of 257 PageID 2830




                                                                   P-APP001839
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 136 of 257 PageID 2831




                                                                   P-APP001840
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 137 of 257 PageID 2832




                                                                   P-APP001841
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 138 of 257 PageID 2833




                                                                   P-APP001842
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 139 of 257 PageID 2834




                                                                   P-APP001843
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 140 of 257 PageID 2835




                                                                   P-APP001844
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 141 of 257 PageID 2836




                                                                   P-APP001845
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 142 of 257 PageID 2837




                                                                   P-APP001846
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 143 of 257 PageID 2838




                                                                   P-APP001847
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 144 of 257 PageID 2839




                                                                   P-APP001848
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 145 of 257 PageID 2840




                                                                   P-APP001849
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 146 of 257 PageID 2841




                                                                   P-APP001850
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 147 of 257 PageID 2842




                                                                   P-APP001851
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 148 of 257 PageID 2843




                                                                   P-APP001852
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 149 of 257 PageID 2844




                                                                   P-APP001853
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 150 of 257 PageID 2845




                                                                   P-APP001854
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 151 of 257 PageID 2846




                                                                   P-APP001855
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 152 of 257 PageID 2847




                                                                   P-APP001856
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 153 of 257 PageID 2848




                                                                   P-APP001857
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 154 of 257 PageID 2849




                                                                   P-APP001858
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 155 of 257 PageID 2850




                                                                   P-APP001859
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 156 of 257 PageID 2851




                                                                   P-APP001860
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 157 of 257 PageID 2852




                                                                   P-APP001861
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 158 of 257 PageID 2853




                                                                   P-APP001862
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 159 of 257 PageID 2854




                                                                   P-APP001863
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 160 of 257 PageID 2855




                                                                   P-APP001864
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 161 of 257 PageID 2856




                                                                   P-APP001865
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 162 of 257 PageID 2857




                                                                   P-APP001866
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 163 of 257 PageID 2858




                                                                   P-APP001867
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 164 of 257 PageID 2859




                                                                   P-APP001868
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 165 of 257 PageID 2860




                                                                   P-APP001869
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 166 of 257 PageID 2861




                                                                   P-APP001870
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 167 of 257 PageID 2862




                                                                   P-APP001871
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 168 of 257 PageID 2863




                                                                   P-APP001872
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 169 of 257 PageID 2864




                                                                   P-APP001873
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 170 of 257 PageID 2865




                                                                   P-APP001874
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 171 of 257 PageID 2866




                                                                   P-APP001875
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 172 of 257 PageID 2867




                                                                   P-APP001876
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 173 of 257 PageID 2868




                                                                   P-APP001877
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 174 of 257 PageID 2869




                                                                   P-APP001878
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 175 of 257 PageID 2870




                                                                   P-APP001879
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 176 of 257 PageID 2871




                                                                   P-APP001880
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 177 of 257 PageID 2872




                                                                   P-APP001881
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 178 of 257 PageID 2873




                                                                   P-APP001882
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 179 of 257 PageID 2874




                                                                   P-APP001883
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 180 of 257 PageID 2875




                                                                   P-APP001884
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 181 of 257 PageID 2876




                                                                   P-APP001885
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 182 of 257 PageID 2877




                                                                   P-APP001886
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 183 of 257 PageID 2878




                                                                   P-APP001887
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 184 of 257 PageID 2879




                                                                   P-APP001888
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 185 of 257 PageID 2880




                                                                   P-APP001889
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 186 of 257 PageID 2881




                                                                   P-APP001890
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 187 of 257 PageID 2882




                                                                   P-APP001891
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 188 of 257 PageID 2883




                                                                   P-APP001892
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 189 of 257 PageID 2884




                                                                   P-APP001893
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 190 of 257 PageID 2885




                                                                   P-APP001894
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 191 of 257 PageID 2886




                                                                   P-APP001895
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 192 of 257 PageID 2887




                                                                   P-APP001896
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 193 of 257 PageID 2888




                                                                   P-APP001897
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 194 of 257 PageID 2889




                                                                   P-APP001898
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 195 of 257 PageID 2890




                                                                   P-APP001899
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 196 of 257 PageID 2891




                                                                   P-APP001900
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 197 of 257 PageID 2892




                                                                   P-APP001901
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 198 of 257 PageID 2893




                                                                   P-APP001902
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 199 of 257 PageID 2894




                                                                   P-APP001903
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 200 of 257 PageID 2895




                                                                   P-APP001904
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 201 of 257 PageID 2896




                                                                   P-APP001905
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 202 of 257 PageID 2897




                                                                   P-APP001906
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 203 of 257 PageID 2898




                                                                   P-APP001907
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 204 of 257 PageID 2899




                                                                   P-APP001908
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 205 of 257 PageID 2900




                                                                   P-APP001909
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 206 of 257 PageID 2901




                                                                   P-APP001910
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 207 of 257 PageID 2902




                                                                   P-APP001911
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 208 of 257 PageID 2903




                                                                   P-APP001912
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 209 of 257 PageID 2904




                                                                   P-APP001913
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 210 of 257 PageID 2905




                                                                   P-APP001914
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 211 of 257 PageID 2906




                                                                   P-APP001915
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 212 of 257 PageID 2907




                                                                   P-APP001916
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 213 of 257 PageID 2908




                                                                   P-APP001917
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 214 of 257 PageID 2909




                                                                   P-APP001918
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 215 of 257 PageID 2910




                                                                   P-APP001919
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 216 of 257 PageID 2911




                                                                   P-APP001920
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 217 of 257 PageID 2912




                                                                   P-APP001921
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 218 of 257 PageID 2913




                                                                   P-APP001922
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 219 of 257 PageID 2914




                                                                   P-APP001923
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 220 of 257 PageID 2915




                                                                   P-APP001924
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 221 of 257 PageID 2916




                                                                   P-APP001925
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 222 of 257 PageID 2917




                                                                   P-APP001926
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 223 of 257 PageID 2918




                                                                   P-APP001927
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 224 of 257 PageID 2919




                                                                   P-APP001928
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 225 of 257 PageID 2920




                                                                   P-APP001929
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 226 of 257 PageID 2921




                                                                   P-APP001930
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 227 of 257 PageID 2922




                                                                   P-APP001931
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 228 of 257 PageID 2923




                                                                   P-APP001932
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 229 of 257 PageID 2924




                                                                   P-APP001933
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 230 of 257 PageID 2925




                                                                   P-APP001934
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 231 of 257 PageID 2926




                                                                   P-APP001935
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 232 of 257 PageID 2927




                                                                   P-APP001936
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 233 of 257 PageID 2928




                                                                   P-APP001937
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 234 of 257 PageID 2929




                                                                   P-APP001938
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 235 of 257 PageID 2930




                                                                   P-APP001939
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 236 of 257 PageID 2931




                                                                   P-APP001940
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 237 of 257 PageID 2932




                                                                   P-APP001941
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 238 of 257 PageID 2933




                                                                   P-APP001942
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 239 of 257 PageID 2934




                                                                   P-APP001943
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 240 of 257 PageID 2935




                                                                   P-APP001944
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 241 of 257 PageID 2936




                                                                   P-APP001945
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 242 of 257 PageID 2937




                                                                   P-APP001946
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 243 of 257 PageID 2938




                                                                   P-APP001947
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 244 of 257 PageID 2939




                                                                   P-APP001948
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 245 of 257 PageID 2940




                                                                   P-APP001949
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 246 of 257 PageID 2941




                                                                   P-APP001950
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 247 of 257 PageID 2942




                                                                   P-APP001951
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 248 of 257 PageID 2943




                                                                   P-APP001952
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 249 of 257 PageID 2944




                                                                   P-APP001953
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 250 of 257 PageID 2945




                                                                   P-APP001954
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 251 of 257 PageID 2946




                                                                   P-APP001955
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 252 of 257 PageID 2947




                                                                   P-APP001956
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 253 of 257 PageID 2948




                                                                   P-APP001957
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 254 of 257 PageID 2949




                                                                   P-APP001958
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 255 of 257 PageID 2950




                                                                   P-APP001959
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 256 of 257 PageID 2951




                                                                   P-APP001960
Case 2:20-cv-00180-JLB-MRM Document 46-9 Filed 07/01/20 Page 257 of 257 PageID 2952




                                                                   P-APP001961
